DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 9-12, and 15-19 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 20-31, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 33-41, directed to the invention of a method of applying a restraint to a user of a wheel chair (Group III) require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 11/03/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pages 11-14, filed 6/28/2022, with respect to 35 U.S.C 112(b) rejections of claims 1-19 and 35 U.S.C 112(d) rejection of claim 13 have been fully considered and are persuasive.  The 35 U.S.C 112(b) and 112(d) rejections have been obviated by amendments and cancellation of claims and cancellation of claims 13-14.  The 35 U.S.C 112(b) and 112(d) rejections have been withdrawn.
Applicant’s arguments, see pages 13-14, filed 06/28/2022, with respect to 35 U.S.C 102 and 103 rejections of claims 1-7 and 13-19 have been fully considered and are persuasive.  The Applicant argues that the amendment to claim 1 incorporates the previously-indicated allowable subject matter of claim 8 which places claims 1-7, 9-12, and 15-19 in condition for allowance.  The Examiner agrees.  The 35 U.S.C 102 and 103 rejections have been withdrawn.  Please see reasons for allowance below.

Allowable Subject Matter
Claims 1-7, 9-12, and 15-31 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 20, 	the claimed subject matter is found to be allowable primarily because the prior art of record (namely Patel) does not teach or render obvious that the motion parameter of the wheelchair comprises an angular motion parameter.  Patel does teach (Figure 1, Inertial Motion Sensor (IMU)) inertial measurement unit comprises at least one gyroscope (Methods-Data Collection – Each sensor contained a 3-axis gyroscope).  Patel also teaches that inertial motion sensors were used to quantify the maximum angular displacement and velocity of the trunk (abstract, lines 16-18).  While Patel does teach that the inertial measurement unit comprises a gyroscope and that the sensors do measure angular motion parameters, it is clear throughout Patel’s research study that the angular motion is of the trunk of the user of the wheelchair and not the wheelchair itself.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 1 and 20.  Due to their dependency on claims 1 and 20, instant claims 2-7, 9-12, 15-19, and 21-31 are also considered allowed.  The previously-indicated allowable subject matter of previous claim 8 in the Office Action filed 3/29/2022 has been entirely incorporated into independent claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792